 


117 HRES 568 IH: Expressing that the United States is obligated to permanently end the unhoused crisis by 2025 and uphold, protect, and enforce the civil and human rights of unhoused individuals, including the human rights to housing, universal health care, livable wages, education, employment opportunities, access to public facilities, free movement in public spaces, privacy, confidentiality, internet access, vote, freedom from harassment by law enforcement, private businesses, property owners, and housed residents, and equal rights to health care, legal representation, and social services without discrimination based on housing status.
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 568 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2021 
Ms. Bush (for herself, Mr. Blumenauer, Mr. Bowman, Mr. Carson, Ms. Clarke of New York, Mr. Evans, Mr. García of Illinois, Ms. Jackson Lee, Ms. Jayapal, Mr. Jones, Ms. McCollum, Ms. Ocasio-Cortez, Ms. Pressley, Ms. Tlaib, Ms. Velázquez, Mrs. Watson Coleman, and Ms. Williams of Georgia) submitted the following resolution; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, Education and Labor, the Judiciary, Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing that the United States is obligated to permanently end the unhoused crisis by 2025 and uphold, protect, and enforce the civil and human rights of unhoused individuals, including the human rights to housing, universal health care, livable wages, education, employment opportunities, access to public facilities, free movement in public spaces, privacy, confidentiality, internet access, vote, freedom from harassment by law enforcement, private businesses, property owners, and housed residents, and equal rights to health care, legal representation, and social services without discrimination based on housing status. 
 
 
Whereas there are currently between 580,000 and 1,500,000 unhoused individuals residing in the United States; Whereas the population of unhoused individuals in the United States is disproportionately comprised of Black, Brown, and Indigenous people, women, children, veterans, undocumented immigrants, people with mental, developmental, and physical disabilities, people with substance use disorders, and members of the lesbian, gay, bisexual, transgender, gender nonconforming, and queer community; 
Whereas Black Americans make up more than 40 percent of the unhoused population, but represent 13 percent of the general population, and Indigenous people are similarly disproportionately overrepresented within the unhoused population; Whereas children under the age of 18 comprise almost 40 percent of the total unhoused population in the United States; 
Whereas 4,200,000 children and youth experience homelessness each year in the United States; Whereas 420,000 children are not connected with a school system because of homelessness each year in the United States; 
Whereas lesbian, gay, bisexual, transgender, gender nonconforming, and queer individuals, including children, are forced to accept inappropriate or unsafe accommodations to access publicly funded emergency shelters; Whereas survivors of domestic violence, partner violence, sexual assault, and stalking are faced with the impossible choice of living with an abusive person or becoming unhoused due to a lack of an adequate housing safety-net; 
Whereas the root causes contributing to the unhoused crisis are poverty, a lack of affordable housing options, systemic racism, chronically low wages, underemployment and unemployment, gentrification, housing discrimination, mass incarceration, immigration status, criminalization of poverty, domestic violence, discrimination against lesbian, gay, bisexual, transgender, gender nonconforming, and queer individuals, trauma, disabilities, personal and medical debt, a lack of affordable childcare, natural disasters, institutionalization, and unexpected loss of household income; Whereas, in the wake of a deadly global pandemic and a compounding economic crisis resulting in massive job loss, rates of homelessness and housing insecurity have skyrocketed as millions of people across the Nation face financial instability, imminent eviction, and the threat of becoming unhoused through no fault of their own; 
Whereas the pandemic has significantly increased the number of unhoused children and youth due to high unemployment, unstable living conditions, and job insecurity, leaving millions of children and youth vulnerable to criminalization, exposure to extreme weather, disease, malnutrition, mental and physical disorders, substance use disorders, sex trafficking, kidnapping, physical and sexual assault, and premature death; Whereas lack of access to public restrooms, hand-washing facilities, laundry facilities, showers and garbage removal services severely deteriorates overall quality of life and greatly increases the chance of unhoused individuals contracting communicable diseases, impacting both housed and unhoused communities and threatening public health; 
Whereas health disparities significantly contribute to a broken social system that creates and maintains poverty and the unhoused crisis is a public health crisis, resulting in unhoused persons suffering from significantly higher rates of chronic health conditions and premature death than housed persons, and vastly increasing the spread of communicable diseases throughout unhoused and housed communities; Whereas unhoused persons exhibit higher rates of depression, anxiety, psychological distress, physical health problems, substance use disorders, and mental trauma than housed persons, combined with increased difficulties in accessing health services due to a lack of stable living environment, functioning communication devices, physical distance, knowledge of programs and procedures, among other structural barriers, thereby exacerbating the public health crisis; 
Whereas inadequate access to healthy, affordable, and fresh food options, and severe restrictions on the usage of Supplemental Nutrition Assistance Program (SNAP), Temporary Assistance for Needy Families (TANF), and Special Supplemental Nutrition Program for Women, Infants and Children (WIC) benefits fosters conditions of chronic malnutrition and food insecurity for unhoused persons, particularly youth, significantly weakening their ability to stave off infections and diseases and contributing to compounding public health crises; Whereas unhoused people lack the necessary stable, safe, and supportive environment to heal from illnesses and are often prematurely discharged from medical facilities, thereby exacerbating existing medical conditions and hindering the recovery and treatment processes; 
Whereas, according to the National Coalition for the Homeless, human immunodeficiency virus/acquired immunodeficiency syndrome and the unhoused crisis are intricately related—as many as 50 percent of people living with human immunodeficiency virus/acquired immunodeficiency syndrome in the United States are at risk of becoming unhoused due to high medical costs and health-related job loss, and since human immunodeficiency virus/acquired immunodeficiency syndrome targets the immune system, unhoused people living with human immunodeficiency virus/acquired immunodeficiency syndrome do not have the ability to fight off disease due to factors related to malnutrition, access to hygiene facilities, and exposure to extreme weather conditions; Whereas the compounding physical and psychological trauma stemming from lack of access to housing, health care, safety, food, water, restrooms, showers, laundry facilities, electricity, internet, technology, property storage, and leisure, combined with exposure to extreme weather conditions, higher rates of personal violence, including physical and sexual assaults endured by unhoused individuals, inevitably worsens the mental health of individuals and makes it more difficult to access permanent housing, employment, as well as social, medical, and mental health services; 
Whereas the criminalization of unhoused individuals and communities through the creation of State and local ordinances that ban panhandling, loitering, sleeping in tents or vehicles, eating in public, and third parties distributing food to unhoused people violates the basic human and civil rights of unhoused individuals to exist in public without fear of law enforcement surveillance, harassment, violence, destruction of property, fines, vehicle impoundment, or arrest; Whereas the vicious cycle of mass incarceration forces people to lose employment, homes, student loans, and financial assistance, and makes access to housing, gainful employment, education, and public assistance extraordinarily difficult for individuals reentering the community from the criminal and juvenile justice systems or with criminal records, thereby contributing to higher recidivism rates and exacerbating the unhoused crisis; 
Whereas unhoused individuals lack the resources necessary to obtain adequate legal representation and are often denied relief or damages through courts when they have been unfairly targeted by law enforcement officers, private businesses, property owners, or housed residents and their constitutional rights violated; Whereas encampment sweeps, evictions, and cleanups, the removal of outdoor living spaces, or impounding vehicles being used as residences exacerbates the complex issues faced by unhoused individuals and fails to address the lack of affordable and accessible housing options; 
Whereas unhoused people are disproportionately impacted by the climate crisis because chronic exposure to climate induced extreme weather and disasters including hurricanes, wildfire, freezing temperatures and extreme heat conditions leave unhoused persons susceptible to hypothermia, hyperthermia, frostbite, sunburn, heat exhaustion, and death; Whereas hostile architecture and defensive urban design transform public spaces into impractical and unwelcoming environments for both housed and unhoused communities, by making benches thinner or with armrests to prevent lying down, building bus stops with no seating or shelter, deliberate gaps in awnings that allow in rain, adding rocks to parks, trails, and highway underpasses, installing devices that prohibit sitting, or adding spikes, rocks, or studs to flat surfaces to render them dysfunctional; 
Whereas the Department of Housing and Urban Development point-in-time method to count the number of sheltered and unsheltered individuals in the United States undercounts children, youth and families by not accounting for individuals who fall in and out of homelessness throughout the year, people who are sheltered with family or friends, individuals temporarily residing in hotels, motels, medical facilities, and jails, and is limited to a count one night per year during one of the coldest months; Whereas inadequate statistical methods for counting unhoused individuals severely limit the capacity of policymakers to develop accurate, data-driven legislation; 
Whereas the long-term solution for ending the unhoused crisis is a housing first approach that provides adequate, accessible, and affordable permanent housing for unhoused individuals, without preconditions and low or no barriers to entry, and permanently fosters conditions that prevent persons from becoming unhoused; Whereas rates of homelessness have risen for the fourth consecutive year, the overburdened repair backlog for public housing units is estimated at over $70 billion, and the overburdened Tenant-Based Section 8 Rental Assistance program, also known as a Housing Choice Voucher, is not funded by Congress at the level necessary to match the ever-increasing demand for housing assistance; 
Whereas emergency shelters, transitional housing programs, permanent supportive housing initiatives, and rapid rehousing programs are inadequately funded and unable to keep up with the constant demand to provide adequate temporary, transitional, or permanent housing for unhoused individuals; Whereas the cost of maintaining an unhoused population places undue financial burden on taxpayers of an amount between $30,000 and $50,000 each year for each chronically unhoused person because of the costs of incarceration, medical treatments, jails, detention centers, psychiatric and rehabilitation institutions, congregate shelter that does not lead to permanent housing, law enforcement costs of encampment cleanups and evictions, and the criminalization of unhoused people; 
Whereas there are nearly 17,000,000 vacant homes in the United States that are available to house individuals and families, and the cost to end the unhoused crisis is at least $20,000,000,000, less than 3 percent of the 2021 fiscal year defense budget of $754,019,000,000; and Whereas a lack of political will at the Federal, State, and local levels of government drastically restricts the amount of funding available for States, counties, cities, and municipalities to provide services and resources to unhoused communities: Now, therefore, be it 
 
1.Establishing protections for unhoused individuals from violations of their rights 
(a)Protected rights of unhoused individualsIt is the sense of the House of Representatives that the United States must protect the fundamental civil and human rights of unhoused individuals, including— (1)the right to decent, affordable, and accessible housing, livable wages, and universal health care; 
(2)the right for persons reentering the community from the criminal justice system to access public housing, voucher programs, rental assistance programs, employment, higher education grants, scholarships, and Federal student loans without discrimination on the basis of their criminal record; (3)the rights, privileges, or access of an individual to public services, parks, sidewalks, transportation, buildings, or facilities without discrimination on the basis of their housing status; 
(4)the right to uninhibited access to public parks, transportation, facilities, sidewalks, buildings, and restrooms without discrimination on the basis of their housing status; (5)the right to access safe and clean restroom facilities, safe and clean drinking water, public hand-washing facilities, and public electricity sources without discrimination on the basis of their housing status; 
(6)the right to access 24-hour and disaster emergency shelters, transitional housing, social services, public housing, and voucher programs without discrimination on the basis of their housing status; (7)the right not to be subject to penalties for standing, walking, resting, or sleeping in a public place or vehicle in a non-obstructive manner, including relying on tents, sleeping bags, additional clothing, or other supplies intended to make sleep comfortable and possible; 
(8)the right to pray, meditate, or practice religion in public spaces without being subject to criminal or civil sanctions, harassment, or arrest; (9)the right to solicit donations in public spaces without being subject to criminal or civil sanctions, harassment, or arrest in a manner that violates the right to free speech; 
(10)the right to engage in lawful self-employment, including the right to seek self-employment in junk removal and recycling that requires the collection, possession, redemption, and storage of goods for reuse and recycling, without being subject to criminal or civil sanctions, harassment, or arrest; (11)the right to not face discrimination while seeking employment or public assistance due to a lack of permanent mailing address, or the use of a mailing address from a shelter, library, or social service provider; 
(12)the right to internet access and technology that will enable accessing the internet; (13)the right to obtain copies of identification documents, including social security cards, without difficulty or discrimination based on housing status; 
(14)the right to vote, register to vote, and receive documentation necessary to prove identity for voting without discrimination due to housing status or use of a shelter, library, or social service for an address; (15)the right to receive emergency and non-emergency medical care without discrimination based on housing status; 
(16)the right for unhoused children to access high quality education without discrimination due to their housing status; (17)the right to confidentiality of personal and medical records, documentation, and information; and 
(18)the right to a reasonable expectation of privacy in personal property to the same extent as personal property in a permanent residence. (b)Protections of unhoused individualsIt is the sense of the House of Representatives that the United States must establish regulations and enforcement tools to protect unhoused individuals from the violation of their fundamental civil and human rights, including protections from— 
(1)law enforcement against undue surveillance, mistreatment, harassment, destruction of personal property, vehicle impoundment, and unjustified detention, searches, ticketing, and arrests; and (2)private businesses, property owners, including business improvement districts, and housed residents against discrimination, harassment, mistreatment, assault, detention, banishment, and destruction of private property. 
(c)Protections for third parties providing services to unhoused individualsIt is the sense of the House of Representatives that the United States must establish blanket legal protections for third parties distributing food, beverages, clothing, or providing services to unhoused individuals and communities. (d)Civil actions for a violation of the rights of unhoused individualsIt is the sense of the House of Representatives that the United States must establish a process such that in any civil action alleging a violation of rights described previously, a court may award appropriate damages and all attorney’s fees and costs to a prevailing plaintiff and the court may take into consideration housing status and apply leniency while attempting to compile records, receipts, and documentation from the plaintiff. 
2.Actions in pursuit of protection of the rights of unhoused individuals 
(a)FundingThe House of Representative shall strive to provide funding for the following: (1)The House of Representatives shall strive to allocate— 
(A)not less than $20,000,000,000 from the defense budget to permanently end and prevent the unhoused crisis in the United States; (B)$140,000,000,000 every five years in the Public Housing Capital Fund to urge the Subcommittee on Transportation, and Housing and Urban Development of the Committee on Appropriations of the House of Representatives, and related agencies to preserve public housing units for future generations; 
(C)full funding for the Public Housing Operating Fund to better support this important source of affordable housing until the United States has permanently ended and prevented the unhoused crisis; (D)$40,000,000,000 annually in the Department of Housing and Urban Development National Housing Trust Fund to build and preserve homes affordable to the lowest-income and most marginalized households in the United States; 
(E)the highest level of funding possible for city, county, State, Indian Tribal governments, and local governments to build and maintain 24-hour public restrooms, hand-washing stations, showers, laundry facilities, and water fountains in proportion to their respective unhoused population; and (F)robust funding for States, Indian Tribal governments, cities, localities, and municipalities to provide trash cans, recycling bins, sharps disposal containers, and frequent garbage removal services to unhoused camps and common areas in coordination with local unhoused advocates and community-based organizations. 
(2)The House of Representatives shall strive to provide the highest possible funding level for Federal housing and supportive services programs, including— (A)the Department of Housing and Urban Development Continuum of Care (CoC) program; 
(B)the Department of Housing and Urban Development Emergency Solutions Grants (ESG) program; (C)the Department of Housing and Urban Development-Veterans Affairs Supportive Housing (HUD–VASH) program; 
(D)the Department of Housing and Urban Development Community Development Block Grants (CDBG); (E)Violence Against Women Act (VAWA) transitional housing assistance grants program for survivors of domestic violence, dating violence, sexual assault, and stalking; 
(F)Substance Abuse and Mental Health Services Administration (SAMHSA) Grants for the Benefit of Homeless Individuals (GBHI) program; (G)Substance Abuse and Mental Health Services Administration Treatment for Individuals Experiencing Homelessness (TIEH) program; 
(H)Substance Abuse and Mental Health Services Administration Projects for Assistance in Transition from Homelessness (PATH) program; (I)Health Resources and Services Administration health center programs, particularly the Health Care for the Homeless program; 
(J)Health Resources and Services Administration Primary Care Human Immunodeficiency Virus Prevention (PCHP) program; and (K)the Department of Education McKinney-Vento Education for Homeless Children and Youth (EHCY) Act program. 
(3)The House of Representatives shall strive to provide the highest level of funding to— (A)permanently provide nutritious, healthy, and expansive universal school meals for K–12 students; 
(B)drastically expand eligibility, income thresholds, and time limitations and remove all purchase restrictions for the Supplemental Nutrition Assistance Program (SNAP), Temporary Assistance for Needy Families (TANF), and Special Supplemental Nutrition Program for Women, Infants, and Children (WIC); and (C)remove food assistance restrictions on the purchase of hot foods and ready-to-eat foods at retailers that accept the Supplemental Nutrition Assistance Program (SNAP). 
(4)The House of Representatives shall strive to provide robust Federal funding and resources to aggressively enforce fair housing and civil rights laws. (b)Low-Income housingThe House of Representatives shall strive to increase the availability of low-income housing by— 
(1)funding the construction of permanent low-income housing to replenish all of the units that have been removed from the stock since 1978; (2)fully funding subsidies to operate additional units to meet demand; and 
(3)repealing the Faircloth Amendment to allow a net increase in the number of public housing units. (c)Housing choice vouchersThe House of Representatives shall strive to provide universal housing choice vouchers to all eligible households through the Tenant-Based Section 8 Rental Assistance program. 
(d)Runaway and Homeless Youth and Trafficking Prevention Act consolidated programsThe House of Representatives shall strive to reauthorize and provide at least $300,000,000 to the Runaway and Homeless Youth and Trafficking Prevention Act consolidated programs, including the street outreach program. (e)Fair Housing Act protectionsThe House of Representatives shall strive to— 
(1)bolster and enforce tenant protections against discrimination as described in the Fair Housing Act; and (2)expand the Fair Housing Act to ban discrimination based on previous housing status, adverse effects of domestic violence, sexual orientation, gender identity, marital status, and source of income, particularly in shelters, transitional housing programs, permanent supportive housing initiatives, and rapid rehousing programs. 
(f)Department of Housing and Urban Development requirementsThe House of Representatives shall strive to require the Department of Housing and Urban Development to— (1)develop policies, guidelines, and procedures for permanently eradicating the unhoused crisis by 2025; 
(2)work in coordination with tenant advocates community-based organizations to develop, implement, and enforce regulations that disrupt and reverse trends of neighborhood displacement, gentrification, and redlining that disproportionately impact communities of color, particularly Black and Brown communities; (3)develop, implement, and enforce regulations to immediately remove barriers which prevent people with criminal backgrounds and undocumented immigrants from accessing public housing, Section 8 vouchers, and rental assistance programs; 
(4)work in partnership with community-based organizations and advocates to bolster criminal justice reentry programs and wraparound services to prevent individuals from becoming unhoused post-release; (5)develop, implement, and enforce performance standards and regulations for immediately making all public shelters, transitional housing programs, and supportive services available 24 hours each day, and prohibit these programs from profiling unhoused individuals, denying services, and discriminating against individuals based on their medical conditions and treatments, gender identity, criminal background, immigration status, and other protected classes of the Fair Housing Act; 
(6)work in coordination with the Department of Health and Human Services, the Health Resources and Services Administration, and related health agencies to provide 24-hour medical respite programs to cities, counties, Indian Tribal governments and States to allow unhoused people to fully recover from medical conditions or injuries without fear of premature discharge; (7)develop and implement processes to prioritize funding allocations directly to grassroots and community-based organizations, as well as organizations led by impacted individuals who provide direct supportive and housing, medical, and emergency services to unhoused persons; 
(8)develop and implement more accurate methods of counting unhoused individuals throughout the duration of the year, accounting for individuals residing inside of housing structures with family and friends, undocumented immigrants, unhoused individuals in jails, medical, and rehabilitation facilities, and those who experience temporary homelessness throughout the year; (9)make the Homeless Management Information System (HMIS) more comprehensive by implementing biennial gaps analyses to identify gaps in access to housing or services appropriate to meet the needs of unhoused persons and make recommendations to improve the system components that worsen the quality of life for unhoused persons, including— 
(A)the accessibility of information and barriers to accessing existing housing resources and services; (B)the geographic and physical location of programs within the respective region; 
(C)the quality of outreach in identifying and targeting unhoused individuals and families for services; (D)the ability of prevention services to prevent individuals from becoming unhoused in the first place; and 
(E)the quality of access to supportive services and resources for unhoused persons in emergency shelters, transitional housing programs, permanent supportive housing, and rapid rehousing programs; (10)develop policies and guidelines for implementing the new method of unhoused population measurement and gaps analyses and present a report to the Committee on Financial Services of the House of Representatives within six months of the enacted legislation; 
(11)work in coordination with the Centers for Disease Control and Prevention to develop procedures to track and report the number of deaths directly caused by persons being unhoused in the United States; (12)work in coordination with all Federal agencies that service unhoused people to designate federally subsidized shelters, libraries, social service providers, and other institutions as fixed addresses to be used by multiple unhoused people to receive mail, employment opportunities, documents, vote, and conduct all business in a manner similar to housed people; 
(13)coordinate with the Department of Transportation and the National Parks Service to restrict the use of Federal funding on hostile architecture projects and to remove hostile architecture from all privately owned public spaces, public parks, trails, sidewalks, buildings, and transportation facilities; (14)work in coordination with the Social Security Administration, to develop guidance and regulations creating hardship exemptions for individuals who have difficulty obtaining social security documentation and benefits due to their housing status; and 
(15)coordinate with local community stakeholders, housing advocates, shelters, churches, and transitional housing programs to register and receive voting ballots for unhoused persons, in coordination with the Department of Health and Human Services and related social services. (g)Public healthThe House of Representatives shall strive to require the Department of Health and Human Services to declare the unhoused crisis a public health emergency and work in coordination with the Health Resources and Services Administration to immediately provide guidance to mitigate the compounding effects of the unhoused and public health crises, particularly as it relates to the COVID–19 pandemic, human immunodeficiency virus/acquired immunodeficiency syndrome, hepatitis, tuberculosis, and other communicable diseases. 
(h)Federal grant programsThe House of Representatives shall strive to require Federal grant programs to establish guidelines for measuring direct impact to communities and holding grant awardees to the highest levels of community accountability, particularly in relation to the impact of the programs on unhoused persons disproportionately impacted by criminalization and discrimination. (i)Law enforcement annual statisticsThe House of Representatives shall— 
(1)encourage law enforcement agencies to compile annual statistics showing the number of instances of physical violence against unhoused individuals, as well as citations, arrests, and other law enforcement activities to track instances of criminalizing unhoused populations, including camp cleanups, vagrancy violations, sleeping in public, vehicle citations, street sweeps, and panhandling citations and provide these annual statistics to the Department of Justice; and (2)require the Department of Justice to compile the data and statistics provided by law enforcement agencies as incentivized in paragraph (1), and present an annual report to Congress. 
3.Reports to CongressThe House of Representatives shall strive to require the Department of Justice, the Department of Housing and Urban Development, and the Department of Health and Human Services to coordinate with community advocates, policymakers, and unhoused people to develop guidelines, policies, and procedures for decriminalizing unhoused individuals and communities, and providing resources and direct services to unhoused communities, and make available a report to Congress not later than six months of the enactment of the relevant legislation.  